Exhibit 10.1

BLACKROCK, INC.
1999 STOCK AWARD AND INCENTIVE PLAN

PERFORMANCE-BASED STOCK OPTION AGREEMENT

GRANT NOTICE

Name of Optionee:

 

[                ] (the “Optionee”)

Number of Shares Subject to the Option:

 

[                ] shares of common stock, $0.01 par value, of BlackRock, Inc.
(the “Shares”).

Option Exercise Price:

 

$[             ]

Grant Date:

 

December 4, 2017

Vesting Dates:

First Installment: Option relating to [     ] Shares, on December 4, 2022

 

 

Second Installment: Option relating to [     ] Shares, on December 4, 2023

 

 

 

Third Installment: Option relating to [     ] Shares, on December 4, 2024

Expiration Date:

December 4, 2026

 

This performance-based stock option (the “Option”) represents the right to
purchase Shares in accordance with and subject to the terms and conditions of
this Grant Notice and the Option Terms and Conditions (including the attachments
hereto) (collectively, this “Agreement”), including, without limitation, the
satisfaction of the performance conditions set forth in this Agreement.

********


Page 1 of 17

Appendix A (Standard)

--------------------------------------------------------------------------------

Exhibit 10.1

OPTION TERMS AND CONDITIONS

The Optionee and BlackRock, Inc., a Delaware company, and its successors (the
“Company”) hereby agree as follows:

1.

Definitions. For all purposes in this Agreement, the following terms shall have
the respective meanings set forth in this Section 1. Any capitalized terms used
and not defined herein shall have the meanings set forth in the BlackRock, Inc.
Second Amended and Restated 1999 Stock Award and Incentive Plan, as amended from
time to time (the “Plan”).

 

(a)

“Affiliate” means any corporation, partnership, joint venture, association,
organization or other person or entity that is directly or indirectly through
one or more intermediaries, controlling, controlled by or under common control
with the person or entity specified.

 

(b)

“Cause” means the occurrence of any of the following: (i) gross negligence or
intentional misconduct by the Optionee that (a) is in connection with the
Optionee’s duties to the Company or any Subsidiary or Affiliate or (b) causes,
or is reasonably expected to cause, harm (monetarily or otherwise) to the
Company or its Subsidiaries or Affiliates, employees or Clients; (ii) the
Optionee’s breach of fiduciary duty owed to the Company or its Subsidiaries or
Affiliates or Clients; (iii) any misappropriation or embezzlement by the
Optionee, or any action by the Optionee involving theft, fraud or material
personal dishonesty; (iv) any violation by the Optionee of any domestic or
foreign securities laws, rules or regulations including, but not limited to,
those of any self-regulatory organization or authority; (v) the Optionee’s
indictment, conviction of or guilty or nolo contendere plea to a felony or any
crime involving theft, fraud or embezzlement or personal dishonesty, provided
that if Optionee is terminated for Cause because of an indictment and such
indictment does not ultimately result in a conviction or plea that would
otherwise constitute Cause hereunder, then such termination will be deemed to be
an involuntary termination other than for Cause as of the date of Optionee’s
original termination; (vi) the Optionee’s willful failure or refusal to perform
material duties or material obligations owed to the Company or its Subsidiaries
or Affiliates; or (vii) the Optionee’s material violation of the written
policies of the Company or its Subsidiaries or Affiliates, including the
BlackRock, Inc. Confidentiality and Employment Policy and Code of Business
Conduct and Ethics.  A determination of Cause shall be in the sole discretion of
the Company.

 

(c)

“Code” means the Internal Revenue Code of 1986, as amended.

 

(d)

“Committee” means the Management Development and Compensation Committee of the
Board of Directors of the Company.

 

(e)

“Competitive Activity” means any activity that competes with any of the business
operations of the Company or any of its Subsidiaries or its Affiliates, as
determined by the Company in its sole discretion, and shall include representing
or associating in any capacity (including, without limitation, as an officer,
employee, partner, director, consultant, agent, advisor or security holder) with
a company that competes with the Company or any of its Subsidiaries or
Affiliates. Notwithstanding the foregoing, the Optionee’s beneficial ownership
of less than 5% of the economic or voting interests of a publicly-held company
shall not constitute a Competitive Activity.

Page 2 of 17

Appendix A (Standard)

--------------------------------------------------------------------------------

Exhibit 10.1

 

(f)

“Confidentiality Policy” means the Company’s Confidentiality and Employment
Policy, as it may be amended from time to time.

 

(g)

“Disability” means the Optionee’s physical or mental incapacity constituting
disability, as determined under the long-term disability plan applicable to the
Optionee’s employment with the Company or any Subsidiary or Affiliate, which, in
any event, does or is reasonably expected to continue for at least twelve (12)
months.  

 

(h)

“Fair Market Value” means, as of a particular date, (i) the closing sales price
per Share on the national securities exchange on which Shares are principally
traded for the last preceding date on which there was a sale of Shares on such
exchange, or (ii) if Shares are then traded in an over-the-counter market, the
average of the closing bid and asked per Share in such over-the-counter market
for the last preceding date on which there was a sale of Shares in such market,
or (iii) if Shares are not then listed on a national securities exchange or
traded in an over-the-counter market, the fair market value of a Share shall be
determined by the Committee in its sole discretion.

 

(i)

“Subsidiary” means any corporation, partnership, joint venture or other entity
during any period in which at least a 50% voting or profits interest is owned,
directly or indirectly, by the Company or any successor to the Company.

 

(j)

“Termination of Employment” means the termination of the Optionee’s employment
with, or performance of services for, the Company or any Subsidiary or
Affiliate. An individual employed by, or performing services for, any Subsidiary
or an Affiliate also shall be deemed to incur a Termination of Employment if the
Subsidiary or Affiliate ceases to be a Subsidiary or Affiliate, as the case may
be, and the individual does not immediately thereafter become an employee of, or
service-provider for, the Company or another Subsidiary or Affiliate. Temporary
absences from employment because of illness, vacation or leave of absence and
transfers among the Company and any Subsidiary or Affiliate shall not be
considered Terminations of Employment.

 

(k)

“Vesting Date” means the applicable Vesting Date specified in the Grant Notice.

In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.

2.

Grant. The Company hereby grants to the Optionee as of the Grant Date an Option
to purchase the number of Shares set forth in the Grant Notice, subject to the
terms and conditions of this Agreement and the Plan. The Optionee may exercise,
on or after the Vesting Dates specified in the Grant Notice and on or prior to
the Expiration Date specified in the Grant Notice, all or any vested portion of
the Option at the Option Exercise Price per Share specified in the Grant Notice,
subject to the terms and conditions set forth in this Agreement and the Plan.
The Optionee shall not be entitled to receive any property or cash dividends
with respect to the Shares relating to the Option prior to the date that any
such Shares are delivered to the Optionee pursuant to the exercise of the
Option. The Option is not intended to qualify and shall not be treated as an
“incentive stock option” under §422 of the Code.

3.

Vesting.

 

(a)

No portion of the Option may be exercised until the date on which such portion
of the Option becomes vested. Subject to Section 6 hereof and any determination
of the

Page 3 of 17

Appendix A (Standard)

--------------------------------------------------------------------------------

Exhibit 10.1

 

Company in its sole discretion to accelerate the vesting schedule hereunder, the
Option shall vest with respect to the number of Shares specified on the Vesting
Dates set forth in the Grant Notice, provided that the performance conditions
set forth in Section 4 hereof have been satisfied in accordance with the terms
and conditions set forth therein. Once vested, the Option shall continue to be
exercisable at any time or times prior to the Expiration Date, subject to the
provisions of this Agreement and the Plan.

 

(b)

Notwithstanding anything in this Agreement to the contrary, and only to the
extent permitted by applicable law, if as of a particular Vesting Date (or, if
any, the vesting date of any other outstanding cash or equity-based awards
granted to the Optionee under the Plan (together with the Option, the “Unvested
Awards”)), the Optionee is the subject of an investigation by the Company or
governmental entity or regulator relating to conduct of the Optionee that could,
in the Company’s reasonable opinion, constitute Cause, the Company shall in its
discretion have the right to determine that the portion of the Unvested Awards
that would otherwise vest on such vesting date (the “Holdback Portion”) shall
not vest, subject to resolution of the investigation and the exhaustion of all
appeal rights (of either the Optionee or the Company) related thereto (the
“Resolution”). Upon Resolution, any Holdback Portion shall vest in accordance
with the terms and conditions of the applicable award agreement, provided that,
if upon Resolution, the Company determines that the conduct giving rise to the
investigation constituted Cause, the Holdback Portion and any other portion of
the Unvested Awards that would otherwise vest on a later vesting date shall not
vest and shall be forfeited for no consideration. The determination of whether
conduct constitutes Cause and whether the Holdback Portion vests or is forfeited
in accordance with the preceding sentence shall be made regardless of whether
there has been a Termination of Employment (for any reason) prior to Resolution.

4.

Performance Conditions

 

(a)

In order for any portion of the Option to vest and become exercisable on the
applicable Vesting Dates:

 

(i)

a per Share closing sales price equal to twenty-five percent (25%) above the
Option Exercise Price must be met for at least twenty (20) consecutive trading
days on or prior to the fifth anniversary of the Grant Date; and

 

(ii)

the Company’s average annual Organic Revenue (as defined below) from January 1,
2018 through December 31, 2021 must be greater than zero (together with clause
(i) above, the “Performance Conditions”).

Achievement of the Performance Conditions shall be determined by the Committee.
If the Performance Conditions are not achieved, as determined by the Committee,
on or prior to the fifth anniversary of the Grant Date, the Option shall
terminate immediately effective as of such date, with no payment made in
consideration therefor.

 

(b)

For purposes of this Section 4, “Organic Revenue” means, with respect to a
particular fiscal year, the sum of (i) annualized investment advisory services
and administration fees generated by the Company in such year relating to the
sale/redemption of products or provision of services to new or existing clients
in accordance with the firm’s AUM policy (excluding (A) fees from the Company’s

Page 4 of 17

Appendix A (Standard)

--------------------------------------------------------------------------------

Exhibit 10.1

 

securities lending businesses and (B) fees derived from capital gains and
dividend reinvestment) and (ii) annualized recurring revenue generated by the
Company in such year from the sale/notified loss of Aladdin products and
services to new or existing clients.

5.

Exercise of Option.

 

(a)

The Option shall be exercised in the following manner: the Optionee, or the
person or persons having the right to exercise the Option upon the death or
Disability of the Optionee, shall specify the number of Shares that the Optionee
elects to purchase and provide the aggregate amount of the Option Exercise Price
for any Shares being purchased under the Option.

 

(b)

In satisfaction of the Optionee’s obligation to pay to the Company the aggregate
amount of the Option Exercise Price for any Shares being purchased under the
Option at the time the Option is exercised, the Company shall withhold from the
number of Shares the Optionee would otherwise receive upon exercise of the
Option that number of whole Shares (and, if applicable, a fractional Share)
having a Fair Market Value equal to the aggregate amount of the Option Exercise
Price for any Shares being purchased, provided that any fractional Share
resulting therefrom that would otherwise be returned to the Optionee shall be
immediately settled in cash. Alternatively, the Optionee may choose to satisfy
such obligation by paying such amount in cash or by certified or cashier’s
check.

 

(c)

Not less than one hundred (100) Shares may be purchased at any time upon the
exercise of any portion of the Option, unless the number of Shares so purchased
constitutes the total number of Shares then purchasable under the Option. The
Option may be exercised only to purchase whole Shares and in no case may a
fractional Share be purchased.

 

(d)

In satisfaction of the Optionee’s obligation to pay to the Company an amount
equal to the federal, state and local income taxes and other amounts required by
law to be withheld by the Company with respect to the exercise of the Option
prior to the delivery of any Shares to which such Optionee shall be entitled
upon exercise of the Option, the Company shall withhold from the number of
Shares the Optionee would otherwise receive upon exercise of the Option that
number of whole Shares (and, if applicable, a fractional Share) having a Fair
Market Value equal to the minimum necessary amount of such tax withholding
obligation (determined without regard to Section 83(c)(3) of the Code), provided
that any fractional Share resulting therefrom that would otherwise be returned
to the Optionee shall be immediately settled in cash. Alternatively, the
Optionee may choose to satisfy such obligation by paying such amount in cash or
by certified or cashier’s check.

 

(e)

Notwithstanding any other provision hereof or of the Plan, no portion of the
Option shall be exercisable (i) after termination of the Option in accordance
with the provisions hereof, (ii) after the Expiration Date, or (iii) at any time
unless all necessary regulatory or other approvals have been received.

6.

Termination of Employment.

 

(a)

Termination of Employment by the Company or its Subsidiaries or Affiliates for
Cause. The Option (whether or not vested) shall terminate upon the Optionee’s

Page 5 of 17

Appendix A (Standard)

--------------------------------------------------------------------------------

Exhibit 10.1

 

Termination of Employment by the Company or one of its Subsidiaries or
Affiliates for Cause, with no payment made in consideration therefor.

 

(b)

Termination of Employment by the Company or its Subsidiaries or Affiliates Other
than for Cause. Upon the Optionee’s Termination of Employment by the Company or
one of its Subsidiaries or Affiliates other than for Cause (which shall not
include a Termination of Employment due to the Optionee’s Disability or as a
result of the Optionee’s death), (i) any portion of the Option that is vested as
of the Optionee’s Termination of Employment shall remain outstanding and
exercisable through the Expiration Date and shall thereafter terminate and (ii)
a pro-rata portion (as described below) of the Option that is not yet vested as
of the Optionee’s Termination of Employment shall remain outstanding and
eligible to vest on the Vesting Dates set forth in the Grant Notice (subject to
the achievement of the performance conditions set forth in Section 4 hereof)
and, if vested, shall remain outstanding and exercisable through the Expiration
Date and shall thereafter terminate; provided, that, (x) the Optionee complies
with Appendix A of this Agreement, (y) the Optionee executes (and does not
revoke) a general release of claims in favor of the Company and its Subsidiaries
and Affiliates in the form provided by the Company that becomes effective within
sixty (60) days of the date of such Termination of Employment (or such earlier
date as may be required by the Company) and (z) the Optionee does not engage in
any Competitive Activity prior to the exercise of the Option. Such pro-rata
portion (with respect to each tranche) shall be equal to the product of (i) the
number of Shares subject to each portion of the Option that is not yet vested as
of the Optionee’s Termination of Employment multiplied by (ii) a fraction (not
greater than 100%), the numerator of which is equal to the sum of (x) the number
of full months, rounded down to the nearest whole month, elapsed from the Grant
Date through the Optionee’s Termination of Employment and (y) the number twelve
(12) (reflecting one additional year of service credit), and the denominator of
which is the number of full months elapsed from the Grant Date through the
applicable Vesting Date.

 

(c)

Termination of Employment Due to the Optionee’s Voluntary Termination (including
Retirement). If the Optionee voluntarily terminates employment with the Company
or one of its Subsidiaries or Affiliates (including as a result of the
Optionee’s retirement), any portion of the Option that is vested as of the
Optionee’s Termination of Employment shall remain outstanding and exercisable
for ninety (90) days following the date of such Termination of Employment (but
in no event later than the Expiration Date), and shall thereafter terminate;
provided, that, (x) the Optionee complies with Appendix A of this Agreement, (y)
the Optionee executes (and does not revoke) a general release of claims in favor
of the Company and its Subsidiaries and Affiliates in the form provided by the
Company that becomes effective within sixty (60) days of the date of such
Termination of Employment (or such earlier date as may be required by the
Company) and (z) the Optionee does not engage in any Competitive Activity prior
to the exercise of the Option. Any portion of the Option that is not yet vested
as of such Termination of Employment shall terminate immediately effective as of
such date, with no payment made in consideration therefor.  

 

(d)

Termination of Employment Due to the Optionee’s Disability or Death. Upon the
Optionee’s Termination of Employment due to the Optionee’s Disability or as a
result of the Optionee’s death, (i) any portion of the Option that is vested as
of the Optionee’s Termination of Employment shall remain outstanding and
exercisable through the Expiration Date and shall thereafter terminate and (ii)
any portion of the Option that is not yet vested as of the Optionee’s
Termination of Employment shall remain outstanding and eligible to vest on the
Vesting Dates set forth in the Grant

Page 6 of 17

Appendix A (Standard)

--------------------------------------------------------------------------------

Exhibit 10.1

 

Notice (subject to the achievement of the performance conditions set forth in
Section 4 hereof) and, if vested, shall remain outstanding and exercisable
through the Expiration Date and shall thereafter terminate; provided, that, (x)
the Optionee complies with Appendix A of this Agreement, (y) the Optionee (or
the Optionee’s estate, as applicable) executes (and does not revoke) a general
release of claims in favor of the Company and its Subsidiaries and Affiliates in
the form provided by the Company that becomes effective within sixty (60) days
of the date of such Termination of Employment (or such earlier date as may be
required by the Company) and (z) the Optionee does not engage in any Competitive
Activity prior to the exercise of the Option.

7.

Optionee’s Covenants and Acknowledgements. In order to induce the Company to
enter into this Agreement, the Optionee hereby agrees to the covenants set forth
on Appendix A attached hereto.

8.

Forfeiture.

 

(a)

Breach of Confidentiality Policy or Appendix A. In the event of any breach by
the Optionee of the Confidentiality Policy or the provisions of Appendix A
attached hereto, the Company shall have the right, if the conduct or activity
giving rise to such breach occurs within one year following the most recent date
upon which Shares are delivered to the Optionee pursuant to the exercise of the
Option, to require the Optionee to repay to the Company the positive difference
between the Fair Market Value of the Shares on the date of exercise and the
Option Exercise Price, and any unexercised portion of the Option shall terminate
immediately effective as of the date of such breach, with no payment made in
consideration therefor. The determination of whether the Optionee has engaged in
a breach of the Confidentiality Policy or Appendix A shall be determined by the
Committee in its sole discretion.  

 

(b)

Competitive Activity Prior to Exercise. If the Optionee engages in Competitive
Activity at any time prior to the date that all or any portion of the Option has
been exercised, the Option (or, if any, any other award under the Plan held by
the Optionee that is unvested as of the date the Optionee engages in such
Competitive Activity) shall terminate immediately effective as of such date,
with no payment made in consideration therefor. The Company may elect in its
sole discretion to waive the foregoing provision. The Optionee acknowledges and
agrees that any waiver by the Company of a similar forfeiture provision with
respect to any other award under the Plan held by the Optionee or any other
award recipient shall not entitle the Optionee to such a waiver with respect to
the Option.

 

(c)

Violation of Section 2 or Section 3 of Appendix A. If, at any time prior to the
date that all or any portion of the Option has been exercised, the Optionee
engages in any activity that would violate Section 2 or Section 3 of Appendix A
attached hereto (without regard to the temporal limitations set forth therein),
the Option shall terminate immediately effective as of such date, with no
payment made in consideration therefor.

 

(d)

Existence of Cause Prior To Termination of Employment.  If following the
Optionee’s Termination of Employment, the Company becomes aware of conduct or
activity by the Optionee that occurred during the period of Optionee’s
employment with the Company that would have constituted Cause, then any portion
of the Option, or any other award under the Plan held by the Optionee, that is
unvested or unexercised (and any payments or benefits in respect thereto) shall
be forfeited. The

Page 7 of 17

Appendix A (Standard)

--------------------------------------------------------------------------------

Exhibit 10.1

 

determination of whether the Optionee has engaged in conduct or activity that
would have constituted Cause had it been known by the Company prior to
Termination of Employment shall be made by the Company in its sole
discretion.  The Company may elect in its sole discretion to waive the foregoing
provision. The Optionee acknowledges and agrees that any waiver by the Company
of a similar forfeiture provision with respect to any other award under the Plan
held by the Optionee or any other optionee shall not entitle the Optionee to
such a waiver with respect to the Option.

 

(e)

Clawback Policy. The Optionee acknowledges and agrees that the Option granted
pursuant to this Agreement is subject to the Company’s Clawback Policy, as it
may be amended from time to time (the “Clawback Policy”).  Subject to the terms
of the Clawback Policy, the Optionee agrees that in the event a determination is
made under the Clawback Policy that the Optionee engaged in fraud or willful
misconduct that caused the need for a significant restatement of the Company’s
financial statements, (i) the Optionee shall repay to the Company the positive
difference between the Fair Market Value of the Shares on the date of exercise
and the Option Exercise Price or such other amount as determined to be repaid
under the Clawback Policy, and (ii) any unexercised portion of the Option shall
terminate immediately effective as of the date of such determination, with no
payment made in consideration therefor.

 

(f)

Any repayment obligations under this Section 8 shall be satisfied by the
Optionee within thirty (30) days of the Company’s provision of a written demand
for repayment.  In the event that the Optionee realizes a tax benefit in
connection with any repayment under this Section 8, either through refund,
credit, deduction or otherwise, the Optionee shall pay to the Company the amount
of such tax benefit, as determined in good faith by the Company, and the amount
of such tax benefit shall be treated as part of the repayment obligation under
this Section 8.  Any repayment obligation under this Section 8 may be satisfied
in Shares or cash or a combination thereof (based upon the Fair Market Value of
the Shares on the date of payment), and the Optionee acknowledges and agrees
that the Company may, to the extent permitted by applicable law (including,
without limitation, Section 409A of the Code), provide for an offset to any
future payments owed by the Company or any Subsidiary or Affiliate to the
Optionee, if necessary, to satisfy the repayment obligation.  The Optionee
agrees to execute such documents as may be necessary to effect the repayment
obligations referred to in this Section 8.

 

(g)

Any repayment obligation under this Section 8 shall be in addition to (i) any
other remedies that may be available to the Company under applicable law,
including disciplinary actions up to and including termination of employment;
and (ii) any repayment or clawback requirements under applicable law or
regulation, including, without limitation, under the Sarbanes-Oxley Act of 2002,
as amended, the Securities Exchange Act of 1934, as amended or the Dodd-Frank
Wall Street Reform and Consumer Protection Act.  

9.

Transferability. This Agreement is personal to Optionee, is non-assignable and
is not transferable in any manner, by operation of law or otherwise, other than
by will or by the laws of descent and distribution, and is exercisable, during
Optionee’s lifetime, only by Optionee or his or her guardian or legal
representative.

10.

Miscellaneous.

Page 8 of 17

Appendix A (Standard)

--------------------------------------------------------------------------------

Exhibit 10.1

 

(a)

Incorporation by Reference. The obligation of the Company to deliver any Shares
upon exercise of all or any portion of Option under this Agreement is
specifically subject to all provisions of the Plan and all applicable laws,
rules, regulations and governmental and stockholder approvals.

 

(b)

Acknowledgements. The Optionee hereby acknowledges the following:

 

(i)

the Optionee is voluntarily accepting the grant of the Option;

 

(ii)

the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future awards of stock options or benefits
in lieu of stock options, even if such stock options have been granted in the
past;

 

(iii)

the Option and any delivery of Shares pursuant to the exercise of the Option are
not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or welfare benefits or
similar payments, and in no event should be considered as compensation for, or
in any way relating to, past services to the Company or any of its Subsidiaries
or Affiliates;

 

(iv)

unless otherwise required by applicable law, the Optionee is solely responsible
for investigating and complying with any exchange control laws applicable to the
Optionee in connection with any delivery of Shares pursuant to the exercise of
the Option, if any; and

 

(v)

the Company is not providing any tax, legal, or financial advice, nor is the
Company making any recommendations regarding the Option.  The Optionee is hereby
advised to consult with the Optionee’s personal tax, legal and financial
advisors regarding the Option before taking any action in relation thereto.

 

(c)

Amendments and Waivers.  This Agreement may be amended or modified at any time
only by an instrument in writing signed by each of the parties hereto. The
waiver by a party hereto of a breach by another party hereto of any provision of
this Agreement shall not operate or be construed as a further or continuing
waiver of such breach by such other party or as a waiver of any other or
subsequent breach by such other party, except as otherwise explicitly provided
for in the writing evidencing such waiver. Except as otherwise expressly
provided herein, no failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

 

(d)

Enforceability; Injunction.  The Company and the Optionee agree that in the
event that any one or more of the terms and conditions set forth in this
Agreement is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining terms and conditions will not in
any way be affected or impaired thereby.  Moreover, if any one or more of the
terms and conditions contained in this Agreement are held to be excessively
broad as to duration, scope, activity or subject,

Page 9 of 17

Appendix A (Standard)

--------------------------------------------------------------------------------

Exhibit 10.1

 

such terms and conditions will be construed by limiting and reducing them so as
to be enforceable to the maximum extent compatible with applicable law.  The
Optionee acknowledges and agrees that the Company’s remedies at law for a breach
or threatened breach of any of the provisions of Appendix A attached hereto
would be inadequate and, in recognition of this fact, the Optionee agrees that,
in the event of such a breach or threatened breach, in addition to any remedies
at law, the Company, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available.

 

(e)

Binding Effect; Assignment; Third-Party Beneficiaries.  This Agreement shall
apply to and bind the Optionee and the Company and their respective permitted
assignees and transferees, heirs, legatees, executors, administrators and legal
successors. In addition, any Subsidiary or Affiliate to whom the Optionee has
provided services shall be a third-party beneficiary of this Agreement and shall
be entitled to enforce this Agreement. The Company shall be entitled to assign
its rights and obligations hereunder to the extent permitted by the Plan.

 

(f)

Headings.  The headings of sections herein are included solely for convenience
of reference and shall not affect the meaning or interpretation of any of the
provisions hereof.

 

(g)

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(i)

Governing Law. The validity and construction of this Agreement shall be governed
by the laws of the State of New York (excluding any conflict of law, rule or
principle of New York law that might refer the governance, construction or
interpretation of this Agreement to the laws of another state).

 

(ii)

Submission to Jurisdiction. Any litigation against any party to this Agreement
arising out of or in any way relating to this Agreement shall be brought in any
U.S. federal or state court located in the State of New York in New York County
and each of the parties hereby submits to the exclusive jurisdiction of such
courts for the purpose of any such litigation; provided, that a final judgment
in any such litigation shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each party irrevocably and unconditionally agrees not to assert (a) any
objection which it may ever have to venue of any such litigation in any U.S.
federal or state court located in the State of New York in New York County, (b)
any claim that any such litigation brought in any such court has been brought in
an inconvenient forum and (c) any claim that such court does not have
jurisdiction with respect to such litigation.

 

(iii)

Waiver of Jury Trial. Each party hereto irrevocably and unconditionally waives
any right to a trial by jury with respect to any matters arising out of the
Optionee’s employment, termination of employment or any matter relating to the
Optionee’s compensation and benefits (including, without limitation, any
compensation arising pursuant to the terms of this Agreement) and agrees that
either of them may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained-for agreement among the parties
irrevocably to waive its right to trial by jury in any litigation.  

Page 10 of 17

Appendix A (Standard)

--------------------------------------------------------------------------------

Exhibit 10.1

 

(h)

Notices. Any notice required or permitted to be given under the Agreement shall
be in writing and shall be deemed to have been given when delivered personally
or by courier, or sent by certified or registered mail, postage prepaid, return
receipt requested, duly addressed to the party concerned at the address
indicated below or to such changed address as such party may subsequently by
similar process give notice of:

If to the Company:

BlackRock, Inc.
40 E. 52nd Street
New York, New York 10022
Attn: General Counsel

If to the Optionee:

To the last address delivered to the Company by the Optionee in the manner set
forth herein.

 

(i)

Data Privacy Consent.  By accepting this Grant, the Optionee hereby
unconditionally consents to the collection, use and transfer, in electronic or
other form, of the Optionee’s personal data as described in this Agreement by
and among, as applicable, the Optionee’s employing entity and the Company and
its Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing any awards issued to the Optionee under the Plan. The
Optionee understands that the Company and the Optionee’s employing entity hold
certain personal information about the Optionee, including, but not limited to,
the Optionee’s name, home address, telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
details of any grant awarded, canceled, vested, unvested or outstanding in the
Optionee’s favor (“Data”), for the purpose of implementing, administering and
managing any awards issued to the Optionee under the Plan. The Optionee
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of awards issued under the Plan,
and the Plan, that these recipients may be located in the Optionee’s country or
elsewhere, and that such recipients’ country may have different data privacy
laws and protections from the Optionee’s country.  The Optionee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing any
awards issued to the Optionee under the Plan.  The Optionee understands the Data
will be held only as long as is necessary to implement, administer and manage
grants under the Plan.  Further, the Optionee understands that the Optionee’s
consent herein is being provided on a purely voluntary basis.

 

(j)

No Right to Continued Employment or Business Relationship. This Agreement shall
not confer upon the Optionee any right with respect to continued employment or a
continued business relationship with the Company or any of its Subsidiaries or
Affiliates, nor shall it interfere in any way with the right of the Company or
any of its Subsidiaries or Affiliates to terminate any such employment or
relationship.

 

(k)

Entire Agreement. This Agreement and the Plan constitute the entire agreement
among the parties relating to the subject matter hereof, and any previous
agreement or understanding among the parties with respect thereto is superseded
by this Agreement and the Plan.

Page 11 of 17

Appendix A (Standard)

--------------------------------------------------------------------------------

Exhibit 10.1

 

(l)

Counterparts. This Agreement may be executed in two counterparts, each of which
shall constitute one and the same instrument.

********

This Agreement is made under and subject to the provisions of the Plan, and all
of the provisions of the Plan are hereby incorporated herein as provisions of
this Agreement. If there is a conflict between the provisions of this Agreement
and the provisions of the Plan, the provisions of the Plan will govern.

 

 




Page 12 of 17

Appendix A (Standard)

--------------------------------------------------------------------------------

Exhibit 10.1

APPENDIX A

Optionee’s Covenants and Acknowledgements

1.Non-Disclosure / Intellectual Property.  The Optionee may not, during or
subsequent to the Optionee’s employment with the Company or any of its
Subsidiaries or Affiliates, without the prior written consent of the Company,
use, divulge, disclose, or make accessible to any other person, firm,
partnership, corporation or other entity any Confidential Information (as
defined below) pertaining to the business of the Company or any of its
Affiliates except (i) while employed by the Company or any of its Subsidiaries
or Affiliates, in the business of and for the benefit of the Company or any of
its Subsidiaries or Affiliates, or (ii) when required to do so by a court of
competent jurisdiction or regulatory body.  In the event that the Optionee
becomes compelled by an order of a court to disclose any Confidential
Information, the Optionee is required to provide the Company with prompt, prior
written notice and to disclose only that portion of the Confidential Information
which is legally required.  

For purposes of this Agreement, “Confidential Information” shall mean any
non-public information (whether oral, written or electronically stored) relating
to the business or the affairs of the Company and its Subsidiaries or Affiliates
or of any client of the Company or of any of its Affiliates, whether obtained
from the Company or any of its Subsidiaries or Affiliates, any client of the
Company or any of its Subsidiaries or Affiliates or known by the Optionee as a
consequence of or through the Optionee’s relationship with the Company or any of
its Subsidiaries or Affiliates, whether obtained before or after the Optionee
executes this Agreement and whether obtained from an entity which was not a
Company Subsidiary or Affiliate at the time such information became available
but which is now or later becomes a Subsidiary or Affiliate of the
Company.  Such information includes but is not limited to non-public information
concerning the financial data, strategic or financial plans, models, business
plans, proprietary project information, marketing plans, future transactions
(regardless of whether or not such transactions are executed), customer lists,
employee lists, employees’ salary and other compensation, partners’
compensation, and other proprietary and confidential information of the Company,
the Company’s Subsidiaries or Affiliates or any of their clients, that, in any
case, is not otherwise available to the public. Confidential Information
includes information encompassed in drawings, designs, plans, proposals,
reports, research, marketing and sales plans, financial information, costs,
quotations, specification sheets and recording media.  Confidential Information
also includes information which relates directly or indirectly to the computer
systems and computer technology of the Company and its Subsidiaries or
Affiliates, including but not limited to source codes, object codes, reports,
flow charts, screens, algorithms, use manuals, installation and/or operation
manuals, computer software, spreadsheets, data computations, formulas,
techniques, databases, and any other form or compilation of computer-related
information.

Notwithstanding anything herein to the contrary, nothing in this Agreement shall
prohibit or restrict the Optionee from responding to any inquiry from, providing
testimony before, or making reports of possible violations of federal law or
regulation to, any governmental agency or entity, any other self-regulatory
organization, or any other federal or state regulatory authority, specifically
including, without limitation, the Securities and Exchange Commission and the
Financial Industry Regulatory Authority (FINRA) or otherwise limit the
Optionee’s rights under the BlackRock Global Policy for Reporting Illegal or
Unethical Conduct.

It is the policy of the Company and its Subsidiaries and Affiliates not to use
or accept any confidential or proprietary information of third parties,
including former employers of the Optionee. The Optionee shall not disclose such
confidential or proprietary information of third parties to the Company or any
of its Subsidiaries or Affiliates, their employees, agents, or independent
contractors, or to any other third party, and shall not use such confidential or
proprietary Information of third parties while employed by the Company or any of
its Subsidiaries or Affiliates, unless the Optionee

Page 13 of 17

Appendix A (Standard)

--------------------------------------------------------------------------------

Exhibit 10.1

has obtained and presented to the Company the appropriate authorizations for
such use or disclosure from such third parties and has also obtained the
Company’s approval of such use or disclosure.

The Company and its Subsidiaries and Affiliates may, from time to time, enter
into agreements and/or business relationships with third party vendors and/or
suppliers of information as a result of which the Optionee may have access to
confidential information proprietary to such third parties (“Third Party
Confidential Information”). The use and disclosure by the Optionee of Third
Party Confidential Information shall be governed by the terms and conditions of
this Agreement and shall be in strict compliance with any existing agreement
between the Company or any of its Subsidiaries or Affiliates and the third
parties to hold such information confidential. Prior to using any Third Party
Confidential Information, the Optionee is required to inquire whether and to
what extent the use of such Third Party Confidential Information is governed by
an existing agreement and must comply with the terms of any such agreement. In
addition, prior to sharing such Third Party Confidential Information internally,
the Optionee is required to determine that sharing the information is
appropriate and must inform the employee receiving the information of the terms
of the agreement.  

The Company and its Subsidiaries and Affiliates may at times develop appropriate
information barriers to assure that restricted information related to a client
of the Company or a Subsidiary or Affiliate of the Company is not improperly
communicated or disclosed to other employees within the Company and its
Subsidiaries and Affiliates.  If the Optionee has reason to believe that he or
she is subject to any information barrier, the Optionee is required to inquire
of the Legal & Compliance Department as to the applicability and terms of any
such information barrier.  Any information barriers shall be established
pursuant to the Company’s Information Barrier Policy and procedures.  

Upon the Optionee’s Termination of Employment for any reason, the Optionee is
required to return to the Company all Confidential Information (including all
reproductions thereof whether on computer, electronic media or otherwise)
furnished to or otherwise in the Optionee’s possession immediately upon request
by the Company at any time, and shall not contact any employee of the Company or
its Subsidiaries or Affiliates for the purpose of soliciting Confidential
Information.

The Optionee understands and agrees that pursuant to the United States Defend
Trade Secrets Act of 2016:

An individual may not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.

Further, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the employer's trade secrets
to the attorney and use the trade secret information in the court proceeding if
the individual: (a) files any document containing the trade secret under seal;
and (b) does not disclose the trade secret, except pursuant to court order.

The Optionee agrees that the Company is the exclusive owner of any
business-related ideas, products, materials, discoveries, inventions, computer
programs, research, writing or other work products developed by the Optionee
that are in the scope of, or otherwise related to the business of the Company or
its Subsidiaries or Affiliates, or developed using equipment, resources, or
trade secrets of the Company or its Subsidiaries or Affiliates
(“Inventions”).  The Optionee hereby transfers and assigns such Inventions to
BlackRock and the Optionee shall whenever requested to do so by the Company,
execute any and all applications, assignments, or other instruments that the
Company

Page 14 of 17

Appendix A (Standard)

--------------------------------------------------------------------------------

Exhibit 10.1

deems necessary to apply for and obtain patents or copyrights or other
intellectual property protection in the United States or any other country or
otherwise protect the Company’s and its Subsidiaries’ and Affiliates’ interests
therein.  Such obligations shall continue beyond the Optionee’s Termination of
Employment with the Company with respect to Inventions developed, conceived or
made by the Optionee during the term of the Optionee’s employment with the
Company or its Subsidiaries or Affiliates. Further, the Optionee agrees that
such obligation will be binding on the Optionee’s assigns, executors,
administrators and other legal representatives.

2.Non-Solicitation of Clients, etc.  The Optionee shall not, for a period of one
year immediately following Termination of Employment, whether on his or her own
behalf or on behalf of or in conjunction with any person, company, business
entity or other organization whatsoever, directly or indirectly, (i) call on,
interfere with, solicit or assist in soliciting the business of any “Client” or
“Prospective Client” or (ii) accept business from, or enter into a relationship
with, any such “Client” or “Prospective Client”, in each case, with whom the
Optionee has had, directly or indirectly, personal contact or dealings on behalf
of the Company or its Subsidiaries or Affiliates during the one year period
immediately preceding his or her Termination of Employment. Notwithstanding the
foregoing, the Optionee may engage in business activities with “Intermediary
Clients”, provided, that, the Optionee shall not (x) interact with any
Intermediary Client with respect to business placed with or through such
Intermediary Client by the Company or any of its Subsidiaries or Affiliates or
(y) engage in any conduct interfering with or damaging the Company’s (or any of
its Affiliates’) relationship with any Intermediary Client.

For purposes of this Agreement, the terms:

 

(a)

“Client” shall mean any person, firm, company, or other organization (including
an Intermediary Client) to whom the Company or any of its Subsidiaries or
Affiliates has supplied services, products or professional advice;

 

(b)

“Prospective Client” shall mean any person, firm, company or other organization
(including an Intermediary Client) with whom the Company or any of its
Subsidiaries or Affiliates has had negotiations or discussions regarding the
possible supply of products or advice, or with respect to whom the Company or
any of its Subsidiaries or Affiliates has expended significant time, effort or
money in developing a bid or proposal for the supply of services, products or
advice; and

 

(c)

“Intermediary Client” shall mean any person or entity (such as a broker dealer,
distributor, financial adviser, administrator or other marketing or service
organization) through which the Company or any of its Subsidiaries or Affiliates
offers, markets, distributes or provides its services, products or advice.

3.Non-Enticement of Employees; No Hire.  The Optionee shall not, during his or
her employment and for a period of one year immediately following Termination of
Employment, either on his or her own account or in conjunction with or on behalf
of any other person, company, business entity or other organization whatsoever,
directly or indirectly: (i) induce, solicit, entice, participate in or procure
any person who is an employee of the Company or any of its Subsidiaries or
Affiliates to leave such employment or (ii) accept into employment, hire or
otherwise engage or use the services of, or actively interfere with the
Company’s or any Subsidiaries’ or Affiliates’ relationship with, any person who
is an employee of the Company or any of its Subsidiaries or Affiliates or who
was an employee of the Company or any of its Affiliates during the period
commencing one year prior to the Termination of Employment.

4.Non-Disparagement; No Conflicts.  The Optionee shall not at any time during or
subsequent to the Optionee’s employment with the Company or any of its
Subsidiaries or Affiliates, criticize,

Page 15 of 17

Appendix A (Standard)

--------------------------------------------------------------------------------

Exhibit 10.1

speak ill of, disparage or make false statements in respect of the Company, its
Subsidiaries or Affiliates or any of their employees; provided, however, that
the Optionee shall not be prohibited from making truthful statements about the
Company or any of its Subsidiaries or Affiliates.  The Optionee also shall not,
during the course of employment with the Company or any of its Subsidiaries or
Affiliates take any action which conflicts with (or appears to conflict with)
the Company’s or any of its Subsidiaries or Affiliates’ business interests
except if ordered to do so by a court or government agency.

 

********




Page 16 of 17

Appendix A (Standard)

--------------------------------------------------------------------------------

Exhibit 10.1

ACCEPTED AND AGREED BY:

 

OPTIONEE

 

 

Signature

 

 

Date

 

 

 

 

Name (Please Print)

 

 

 

 

 

 

Address

 

 

 

 

BLACKROCK, INC.

 

 

By:

 

 

Name:  Laurence D. Fink

Title:     Chairman and Chief Executive Officer

 

Page 17 of 17

Appendix A (Standard)